Mr.'Chief Justice QuiñoNes,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact of the judgment appealed from are accepted.
Furthermore, the witnesses Mariano Hernandez y Hernán-dez and Cándido Suárez y Bodriguez, produced by the petitioner, testify that it is true and known to them of their own knowledge that Leandro Tapia y Santana has been the owner and lawfully in possession of the rural estate in controversy for more than six years, having acquired it from the persons, under the title, and in the proportion set forth in the interrogatories propounded by the petitioner, and has not been disturbed by any one in the use and enjoyment of said rural estate.
The testimony of the two witnesses who testified in the present investigation constitutes sufficient evidence upon which to base the declaration of ownership applied for by the petitioner, Leandro Tapia y Santana, inasmuch- as they both declare that he has been in the quiet and peaceable possession of the estate in question for more than six years, under a proper title, namely, one of purchase and sale, and in good faith, which are the essential requisites for acquiring the ownership of real estate by ordinary prescription, in accordance *513with, the Judicial Order of April 4, 1899, applicable to this case.
Although in the petition instituting these proceedings it was not stated that the petitioner had no written title of ownership, as is necessary to enable property owners who have no title of that description to establish their ownership by means of the judicial inquiry prescribed by article 395 of the Mortgage Law, said petition having been admitted without such requisite, it is not proper at this time, after all the steps in the proceedings have been taken, for the court to reject it on its own motion for a defect of form which it could and should have corrected in any event, by rejecting eo instan-te the petition instituting this proceeding.
In view of the legal provisions cited in this decision, we adjudge that we ought to reverse and do reverse the judgment appealed from, declaring that the ownership of the rural estate described in the petition instituting this proceeding is vested in Leandro Tapia y Santana, and in consequence thereof we order that a duly certified copy of this judgment, as well as. the other portions of the record which he may have applied for, be issued to him for admission -to record in the Eegistry of Property.
Justices Hernández, Figueras, Sulzbacher and MacLeary concurred.